               Case 2:19-cv-04347-JJT Document 42 Filed 09/16/19 Page 1 of 2




 1   THE DODDS LAW FIRM, PLC
     Dan R. Dodds (#024368)
 2   W. Sean Whitaker (#031269)
 3   Tejay Coon (#033517)
     14239 W. Bell Rd., Suite 108
 4   Surprise, Arizona 85374
     Telephone:     623-544-2980
 5   Facsimile:     623-544-2874
     tejay@doddslaw.com
 6   Attorneys for Defendant

 7                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA
 8
     Alliance of Christian Leaders of the East   Civ. No. 2:19-cv-04347-12-JJT
 9
     Valley, et al.,
10
                                   Plaintiffs,            MOTION FOR A MORE
11                                                        DEFINITE STATEMENT
     v.
12
     Patriot Movement AZ; et al,
13
                                   Defendants.
14

15
            Pursuant to Rule 12(e) of the Federal Rules of Civil Procedure, Defendant Brandi
16
     Payne (“Payne”) respectfully moves this Court for an Order requiring Plaintiffs to
17
     provide a more definite statement of their complaint. A Memorandum of Points and
18

19   Authorities in support of Payne’s motion and a Proposed Order are submitted along with

20   this motion pursuant to LCvR 7.1.

21

22

23

24

25


                                                 -1-
              Case 2:19-cv-04347-JJT Document 42 Filed 09/16/19 Page 2 of 2




 1                 RESPECTFULLY SUBMITTED this 16th day of September, 2019.
 2

 3

 4
                                                         The Dodds Law Firm, PLC
 5

 6
                                                          /s/Tejay Coon
 7                                                         Tejay Coon
                                                           Dan R. Dodds
 8                                                         14239 W Bell Rd, Ste. 108
                                                           Surprise, AZ 85374
 9
                                                           Attorneys for Defendant
10

11   ORIGINAL FILED with the Court
     this 16th day of September, 2019, with
12

13   United States District Court
     District of Arizona
14
     COPY of the foregoing emailed/mailed
15   this 16th day of September, 2019, to

16   Larry J. Wulkan (Bar No. 021404)
     Javier Torres (Bar No. 0032397)
17   STINSON LLP
     1850 North Central Avenue, Suite 2100
18
     Phoenix, Arizona 85004-4584
19   Tel: (602) 279-1600

20
     By: /s/Tanya Balkcom
21

22

23

24

25


                                              -2-
